UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                 No. 01-6105



WILLIAM STEWART MALONE, JR.,

                                                  Petitioner - Appellant,

             versus


DIRECTOR    OF        VIRGINIA     DEPARTMENT      OF
CORRECTIONS,

                                                   Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-00-1562-AM)


Submitted:    October 15, 2003                 Decided:   October 24, 2003


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


William Stewart Malone, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      William Stewart Malone, Jr., seeks to appeal the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000).      Pursuant to a remand order of this court, the

district court attempted to address Malone’s pending motion under

Fed. R. Civ. P. 60(b).     When it became apparent that Malone was no

longer incarcerated and had failed to apprise the district court of

a forwarding address, the district court dismissed the action.

Accordingly, Malone’s appeal of the denial of his § 2254 petition

is now ripe for review.

      An appeal may not be taken from the final order in a habeas

corpus proceeding unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies       this   standard    by

demonstrating    that   reasonable       jurists    would     find    that    his

constitutional    claims   are   debatable    and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322,                  , 123 S. Ct.

1029, 1040 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S.

941 (2001). We have independently reviewed the record and conclude

that Malone has not made the requisite showing.               Accordingly, we


                                     2
deny leave to proceed in forma pauperis, deny a certificate of

appealability, and dismiss the appeal.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3